The defendant pleaded guilty with the understanding that, should he be re-arrested prior to sentencing, he would receive a sentence in excess of that promised. The mere fact that the court did not expressly state what enhanced sentence it might impose should the defendant be re-arrested prior to sentencing, or expressly inform the defendant that in the event he were to be re-arrested, he would not be permitted to withdraw his plea, did not compromise the validity of the plea (see, People v Ogtong, 80 NY2d 702, 711; People v Outley, 80 NY2d 702, 707-708). Under the circumstances of this case, the defendant has no basis to complain that the sentence imposed was excessive (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.